Citation Nr: 0937013	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-37 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for attention deficit 
hyperactivity disorder (ADHD).

3.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from July 1999 to December 
1999, and from April 2002 to December 2002. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 4, 2004 RO decision, which 
denied claims for service connection for a bilateral knee 
disability and ADHD, and an October 14, 2004, RO 
determination, which denied entitlement to nonservice-
connected pension benefits.  In January 2006, a hearing was 
held before the undersigned Veterans Law Judge at the 
Jackson, Mississippi RO.  A transcript of that proceeding has 
been associated with the claims folder.  The appeal was 
remanded in July 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal was previously remanded, in part, to afford the 
Veteran VA examinations with respect to his service 
connection claims.  He failed to report for the examinations, 
scheduled in July 2009.  However, the file contains 
correspondence from VA, dated in February 2009, which was 
returned as undeliverable, although not until July 2009.  The 
mail contained a notation from the Post Office that the 
forwarding time had expired; however, it also included the 
forwarding address.  Although none of the other mail sent to 
the prior address has been returned as undeliverable, the 
fact that it took several months for the February 2009 letter 
to be returned to VA indicates that there may be some 
problems with returning the mail to the sender.  In this 
regard, not only the notice of the examination, but all 
subsequent letters, including the August 2009 supplemental 
statement of the case, have been sent to the old address, and 
the Veteran has not responded to any of this correspondence.  
Therefore, since there is evidence that the Veteran no longer 
resides at the address to which the notice of the 
examinations was sent, and an alternative address is of 
record, VA should again schedule the Veteran for the 
examinations, and send the notification to the later address 
provided by the Post Office.  

Specifically, with respect to the claim for service 
connection for a bilateral knee disability, at the January 
2006 hearing, the veteran stated that he regularly hit his 
knees on tanks while serving on active duty. He recollected 
one or two specific instances in which he fell and hit his 
knees very hard. The veteran stated that he was treated in 
Fort Stewart, Georgia for his knees once and was given 
Tylenol.  At the veteran's November 2002 separation 
examination, he complained of pain, giving way, and lack of 
balance in both knees.  Therefore, he should be afforded an 
examination to determine whether he has a bilateral knee 
disability, and, if so, whether it was of service onset.  See 
Duenas v. Principi, 18 Vet. App. 512, 518 (2004); Charles v. 
Principi, 16 Vet.App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A 
(d) (West 2002 & West Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2008).

The veteran also contends that his diagnosed ADHD had its 
onset during his active military service.  The service 
department records show that the Veteran was diagnosed with 
ADHD during service, and discharged because of this 
condition, which the military characterized as a pre-existing 
mental condition which prevented the Veteran from performing 
in his primary MOS.  

However, for VA service connection purposes, a veteran is 
presumed to be in sound condition when entering into military 
service except for conditions noted on the entrance 
examination or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto, and that the disease or injury was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); 
VAOPGCPREC 3-2003 (2003).  The presumption of soundness is at 
issue in this case, because ADHD was not "noted at entry."  
Specifically, in order to rebut the presumption of soundness 
on entry, VA must now show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004).  Therefore, a medical opinion as to 
the onset and progression of ADHD, as well as an examination 
to determine whether the condition is currently present, 
should be obtained.  

With respect to the Veteran's claim for non-service-connected 
pension, this claim was denied because he did not have 24 
months of active service, pursuant to 38 C.F.R. § 3.12a.  
This regulation defines the term minimum period of active 
duty as the shorter of twenty-four months of continuous 
active duty, or the full period for which a person was called 
or ordered to active duty.  38 C.F.R. § 3.12a(a) (2008).  

Unless a specified exception applies, a person who does not 
complete a minimum period of active duty is not eligible for 
any benefit under title 38, United States Code or under any 
law administered by the Department of Veterans Affairs based 
on that period of active service.  38 C.F.R. § 3.12a(b) 
(2008).  The regulation applies to persons who enter on 
active duty after September 7, 1980, or October 16, 1981, 
(depending on other factors not applicable here, since the 
Veteran entered on to active after both of these dates).  
38 C.F.R. § 3.12a(c) (2008).  

However, this appears to be in direct conflict with the 
statute pertaining to the requirements for establishing 
eligibility for nonservice-connected pension benefits.  This 
statute provides for pension to be paid to each veteran of a 
period of war who meets certain service, disability (or age), 
and income requirements.  38 U.S.C.A. § 1521(a) (West 2002 & 
West Supp. 2009).  A veteran meets the service requirements 
of this section if such veteran served in the active 
military, naval, or air service for ninety days or more 
during a period of war.  38 U.S.C.A. § 1521(j) (West 2002 & 
West Supp. 2009).  The term "period of war" includes the 
Persian Gulf War, which is established as beginning on August 
2, 1990, with no ending date set.  38 U.S.C.A. §§ 101(33), 
1501(4) (West 2002 & West Supp. 2009); 38 C.F.R. § 3.2(i) 
(2008). 

In examining this apparent conflict, the Board observes that 
the statute which resulted in the implementation of 38 C.F.R. 
§ 3.12a is 38 U.S.C.A. § 5303A, which specifically provides 
that "Notwithstanding any other provision of law, any 
requirements for eligibility for or entitlement to any 
benefit under this title or any other law administered by the 
Secretary that are based on the length of active duty served 
by a person who initially enters such service after September 
7, 1980, shall be exclusively as prescribed in this title."  
38 U.S.C.A. § 5303A(a).  

Nevertheless, 38 U.S.C.A. § 1521 remains in effect, and 
specifically applies to non-service-connected pension claims, 
while 38 U.S.C.A. § 5303A is a more general statute.  

Moreover, in reviewing the comments provided by VA when 
proposing the pertinent amendments to 38 C.F.R. § 3.12a in 
February 1982, VA noted that a "comparison of the 
entitlement requirements for the programs covered by Part 3, 
Title 38, Code of Federal Regulations (. . . pension, . . .) 
with the provisions of and exceptions to section [5303A], 
discloses that section [5303A] will not affect entitlement to 
any of these programs. (Pension is payable only for wartime 
service; since service after September 7, 1980 is during 
peacetime, pension entitlement would not be affected.)"  47 
FR 6291, 6292 (Feb. 1982).  VA further clarified, 
"[a]lthough section [5303A] has no effect on any program 
covered by Part 3 of Title 38, Code of Federal Regulations 
(the subject of this amendment), 38 CFR 3.12a is needed to 
help to determine entitlement under other Veterans 
Administration programs."  Id.  This suggests that at the 
time the regulation was promulgated, VA did not envision the 
minimum service requirements as applying to wartime veterans 
seeking to establish eligibility to non-service-connected 
pension benefits.  

However, one of the exceptions to the minimum service 
requirements listed in 38 C.F.R. § 3.12a is if the Veteran 
has a compensable service-connected disability.  38 C.F.R. § 
3.12a(d)(3) (2008).  Therefore, the Board finds that the 
veteran's claim for pension is inextricably intertwined with 
the veteran's outstanding service connection claims and 
further consideration must be deferred.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996); Henderson v. West, 12 
Vet. App. 11, 20 (1998); Green v. West, 11 Vet. App. 472, 476 
(1998), (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  See 
also Kellar v. Brown, 6 Vet. App. 157 (1994); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA orthopedic 
and psychiatric examinations with respect 
to his claims for service connection for a 
bilateral knee disability and ADHD.  
Notice of the examinations should be sent 
to the forwarding address noted by the 
Post Office when returning a February 2009 
letter to VA in July 2009 (although the 
forwarding time had expired by then, this 
is the most recent evidence in the claims 
file of the Veteran's current address).

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of any currently 
present disability of either or both 
knees.  The claims folder, to include a 
copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.  An 
opinion from a VA physician should also be 
rendered as to whether any current knee 
disability is the result of a disease or 
injury in service.

It would be helpful if the physicians 
would use the following language, as may 
be appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
when rendering the opinion.  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility." 
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  The RO should schedule the veteran for 
a VA psychiatric examination to determine 
the nature and etiology of any currently 
present psychiatric disability. The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  Any indicated studies 
should be performed.  If ADHD is found, 
the examiner should offer an opinion as to 
the following:

*  Is it clear and unmistakable (i.e., 
obvious, manifest, or undebatable) that 
the veteran had ADHD prior to his entry 
into the military?

*  If so, is it clear and unmistakable 
(i.e., obvious, manifest, or undebatable) 
that the disability underwent no chronic 
or permanent increase in severity during 
service?  

*  If so, i.e., if the veteran undebatably 
had ADHD prior to service, which 
undebatably underwent a chronic or 
permanent increase in severity during 
service, is it clear and unmistakable 
(i.e., obvious, manifest, or undebatable) 
that any increase in severity during 
service was due to the natural progress of 
the condition?

A complete rationale must be provided.

4.  Then, the RO/AMC should readjudicate 
the claims. In the event that the claims 
are not resolved to the satisfaction of 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case. If the benefits 
sought remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case. After the veteran has been given the 
applicable time to submit additional 
argument, the claims should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

